
	
		II
		Calendar No. 288
		111th CONGRESS
		2d Session
		S. 1139
		[Report No. 111–138]
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To require the Secretary of Agriculture to
		  enter into a property conveyance with the city of Wallowa, Oregon, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wallowa Forest Service Compound
			 Conveyance Act.
		2.Conveyance to city of Wallowa,
			 Oregon
			(a)DefinitionsIn this Act:
				(1)CityThe term City means the city
			 of Wallowa, Oregon.
				(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				(3)Wallowa Forest Service
			 CompoundThe term
			 Wallowa Forest Service Compound means the Wallowa Ranger Station
			 that is—
					(A)located at 602 West First Street, Wallowa,
			 Oregon; and
					(B)under the jurisdiction of the
			 Secretary.
					(b)Duty of SecretaryAs soon as practicable after the date of
			 enactment of this Act, subject to valid existing rights, the Secretary shall
			 convey to the City, without consideration and by quitclaim deed, all right,
			 title, and interest of the United States, except as provided in subsections (c)
			 and (d), in and to the Wallowa Forest Service Compound.
			(c)Use of Wallowa Forest Service
			 CompoundAs a condition of
			 the conveyance under subsection (b), the City shall—
				(1)use the Wallowa Forest Service Compound as
			 an interpretive center;
				(2)ensure that the Wallowa Forest Service
			 Compound is managed by a nonprofit entity; and
				(3)agree to manage the Wallowa Forest Service
			 Compound—
					(A)with due consideration and protection for
			 the historic values of the Wallowa Forest Service Compound; and
					(B)in accordance with such terms and
			 conditions as are agreed to by the Secretary and the City.
					(d)ReversionIn the quitclaim deed to the City, the
			 Secretary shall provide that the Wallowa Forest Service Compound shall revert
			 to the Secretary, at the election of the Secretary, if the Wallowa Forest
			 Service Compound is—
				(1)used for a purpose other than the purposes
			 described in subsection (c)(1); or
				(2)managed by the City in a manner that is
			 inconsistent with subsection (c)(3).
				
	
		1.Short titleThis Act may be cited as the
			 Wallowa Forest Service Compound
			 Conveyance Act.
		2.Conveyance to city of
			 Wallowa, Oregon
			(a)DefinitionsIn
			 this Act:
				(1)CityThe
			 term City means the city of Wallowa, Oregon.
				(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(3)Wallowa Forest Service
			 CompoundThe term Wallowa Forest Service Compound
			 means the approximately 1.11 acres of National Forest System land that—
					(A)was donated by the City
			 to the Forest Service on March 18, 1936; and
					(B)is located at 602 First
			 Street, Wallowa, Oregon.
					(b)ConveyanceOn
			 the request of the City submitted to the Secretary by the date that is not
			 later than 1 year after the date of enactment of this Act and subject to the
			 provisions of this Act, the Secretary shall convey to the City all right,
			 title, and interest of the United States in and to the Wallowa Forest Service
			 Compound.
			(c)ConditionsThe
			 conveyance under subsection (b) shall be—
				(1)by quitclaim deed;
				(2)for no consideration;
			 and
				(3)subject to—
					(A)valid existing rights;
			 and
					(B)such terms and conditions
			 as the Secretary may require.
					(d)Use of wallowa forest
			 service compoundAs a condition of the conveyance under
			 subsection (b), the City shall—
				(1)use the Wallowa Forest
			 Service Compound as a historical and cultural interpretation and education
			 center;
				(2)ensure that the Wallowa
			 Forest Service Compound is managed by a nonprofit entity; and
				(3)agree to manage the
			 Wallowa Forest Service Compound with due consideration and protection for the
			 historic values of the Wallowa Forest Service Compound.
				(e)ReversionIn
			 the quitclaim deed to the City, the Secretary shall provide that the Wallowa
			 Forest Service Compound shall revert to the Secretary, at the election of the
			 Secretary, if any of the conditions under subsection (c) or (d) are
			 violated.
			
	
		March 2, 2010
		Reported with an amendment
	
